Citation Nr: 0218276	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from September 1946 to May 
1947 and December 1951 to September 1953. 

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has
been obtained by the RO.

2. A right knee disorder did not clearly and unmistakably 
exist prior to service.

3. There is satisfactory evidence that the veteran 
sustained an injury to his right
knee in combat, and the evidence is consistent with the 
circumstances, conditions, or hardships of his service, 
but there is clear and convincing evidence that shows that 
the veteran's current right knee disorder is not related 
to an incident of combat service.  

4.  The evidence does not show a nexus between the 
currently diagnosed left knee disorder and the veteran's 
service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or 
aggravated by active service.       See 38 U.S.C.A. §§ 
1110, 1153, 1154(b), 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 
3.306 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2002).  To implement the 
provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).

The RO considered the veteran's claim under the VCAA as 
indicated by the May 2002 Statement of the Case.  The 
requirements under the VCAA have been met as the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim and the reasons the claim was 
denied.  In correspondence dated in March 2001, the RO 
apprised the veteran of what was involved in the 
compensation claims process.  In subsequent correspondence 
dated in August 2001, the RO informed the veteran of what 
information and evidence was needed from him.  The RO also 
informed the veteran of when and where to send the 
requested information or evidence, what evidence had been 
retrieved by the RO, what the evidence must show to 
establish entitlement for service-connected compensation 
benefits, and VA's duties under the VCAA.  In response, 
the veteran submitted a private physician's statement from 
Dr. K.A.P. as well as a signed release form (VA Form 21-
4142) that authorized the release of private medical 
records from Boonslick Medical Group, Inc. to VA.  The RO 
further provided notice to the veteran of the evidence 
needed to substantiate his claim in providing him with a 
copy of the November 2001 rating decision, May 2002 
Statement of the Case with De Novo Review (SOC), and 
October 2002 Supplemental Statement of the Case (SSOC).  
The regulations under the VCAA were noted in the May 2002 
SOC. 

The RO has also made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file.  The RO obtained the veteran's service medical 
records and private medical records from Boonslick Medical 
Group, Inc.  The RO also afforded the veteran an 
appropriate medical examination in October 2002.  The RO 
requested and obtained a medical nexus opinion.  In the 
cover letter to the October 2002 SSOC, the RO informed the 
veteran that he had 60 days from the date of the letter to 
make any comment desired concerning the SSOC or he had the 
option to waive the 60-day period.  In response, the 
veteran filed another VA Form 9 in October 2002, which 
contained an additional comment and the directive to send 
the veteran's claims file to the Board.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained. 
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in 
this appeal and no further development is required to 
comply with the duty to assist the veteran in developing 
the facts pertinent to his claim.  

The record demonstrates that the original claim for 
compensation benefits, VA Form 21-526, submitted and 
signed by the veteran in December 2000, specifically 
requested that the veteran provide information concerning 
the name, address and dates of treatment of all medical 
providers, private or VA, who treated the veteran before, 
during or after service for any disability for which he 
was requesting service connection.  The veteran left that 
portion of the claim blank.  In August 2001, the RO sent 
the veteran a lengthy letter again detailing the types of 
evidence needed to substantiate the claim.  He was again 
requested to provide identifying detail concerning any 
medical evidence pertaining to the claim.  He was 
requested to provide releases concerning any private 
medical evidence.  He was informed that VA would attempt 
to obtain medical evidence if provided with the 
identifying information, or that he could obtain it 
himself.  Subsequently, the veteran reported medical 
treatment records that were obtained.  Therefore, the 
Board finds the veteran was clearly informed of the 
division of responsibilities in obtaining medical evidence 
to support the claim.

The notices provided by the RO, notably the August 2001 
letter, the November 2001 rating determination and the May 
2002 SOC, also advised the veteran of the requirement that 
he provide evidence of an injury or disease in service.  
The RO obtained the service medical records and there is 
no indication that additional service medical records 
exist.  The veteran also clearly understood that he was 
responsible for obtaining lay evidence to support his 
claim of an injury in service and he has obtained and 
submitted such evidence.  Furthermore, in view of the 
disposition of the claim, there is no reasonable 
possibility that additional evidence as to any knee injury 
in service could change the outcome.  

The Board finds that the notice provided by the RO and the 
actions by the claimant clearly demonstrate he understood 
the division of responsibilities between VA and the 
claimant in obtaining both medical and lay evidence to 
substantiate the claim.  Accordingly, the Board finds that 
VA has fully discharged its duty to notify the claimant of 
the evidence necessary to substantiate the claim and of 
the responsibility of VA and the claimant for obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Accordingly, the Board will proceed with 
appellate review.


Relevant Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation 
of a pre-existing injury suffered or disease in active 
military service.  See 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (a) (2002).  "Generally, to 
prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R.          § 
3.303(b) (2002).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  If service connection is to be 
established by continuity of symptomatology, there must be 
medical evidence that relates to a current condition to 
that symptomatology.  Id.  


Factual Background

In December 2000, the veteran claimed entitlement to 
compensation benefits for a bilateral knee disorder.  The 
veteran reported that he sustained an injury to both knees 
in July 1952 while in Korea.  He further reported that he 
received treatment for the injury at that time.

Service medical records that cover the veteran's first 
tour of duty show that the veteran's September 1946 
induction examination report noted a history of trauma to 
the right knee in 1945.  The examiner noted that a defect 
of the right knee was not found and that the right knee 
was considered nondisabling.  The May 1947 discharge 
examination report noted no musculoskeletal defects.  
Service medical records that cover the veteran's second 
tour of duty show that the veteran was treated for 
cellulitis of the left pretibial area in the States in 
March 1952.  The September 1953 discharge examination 
report noted no musculoskeletal defects associated with 
the knees.  The veteran reported a positive response to 
the question of whether he ever had or had a "'trick' or 
locked knee" on the Report of Medical History portion of 
the examination report.  The service examiner noted that 
the veteran related that he sustained a right knee injury 
prior to service and that he sustained another injury one 
year prior.  He further noted that the veteran complained 
of pain with excessive exercise.  

The veteran's DD Form 214 for active service rendered from 
December 1951 to September 1953 shows that the veteran was 
awarded several service medals, including the Combat 
Infantryman Badge and Korean Service Medal with two Bronze 
Service Stars.  

Post-service private medical records from Boonslick 
Medical Group, Inc. dated from November 1996 to October 
2001 show that the veteran complained of left knee pain in 
September 2000.  No diagnosis was noted.  A December 2000 
record entry shows that the veteran complained that he had 
had bilateral knee pain since he was in Korea in 1951.  An 
examination revealed tenderness over the medial aspect.  
Dr. K.A.P. noted an assessment of osteoarthritis of the 
knees.  An April 2001 record entry shows that the veteran 
complained of knee pain.  Osteoarthritis was noted.  A 
July 2001 record entry shows that the veteran continued to 
complain of knee pain.  

A December 2000 physician's statement from Dr. K.A.P. 
shows that the veteran reported a history of a bilateral 
knee injury in 1951 in Korea.  He complained that he had 
experienced intermittent pain since then, but recently, 
the pain had worsened.  Dr. K.A.P. noted that an 
examination revealed bilateral hyperostosis of the medial 
aspect of the knees and pain on palpation.  He provided a 
diagnosis of osteoarthritis, post-traumatic.  

In the veteran's December 2001 Notice of Disagreement, he 
related that he injured his left knee "getting ready to 
move up into a blocking position."  He explained that he 
was "picking ammo for the night" and when the handle of a 
grenade came off, he ran for cover and fell over a rope 
that supported a temporary kitchen.  He related that he 
injured his right knee during a raid of a prisoner of war 
camp.  

In a letter dated in July 2002, W.E.S. related that the 
veteran sustained an injury in the latter months of 1952 
in Korea.  W.E.S. recalled that during a mission to 
contain an uprising by Korean prisoners, he observed the 
veteran limping and he asked the veteran what had 
occurred.  The veteran reportedly informed him that he had 
injured his "foot" when he kicked a prisoner.  W.E.S. 
related that years later, the veteran complained to him 
that he still experienced a lot of pain in his "foot." 

In a letter dated in June 2002, W.E.P. related that he 
recalled that the veteran hurt his "legs or knees . . . 
like the rest of [them] due to live ammo going off due to 
an accident that took place when [they] were moving up in 
a blocking position."
W.E.P. also recalled that the veteran hurt his "leg" when 
he raided a prison compound for prisoners of war.  

In the veteran's August 2002 Substantive Appeal, he 
indicated that his right knee injury occurred during his 
first enlistment and not prior to his induction.

The October 2002 VA examination report shows that the 
veteran reported a history of injuries to his knees.  He 
indicated that he hurt his left knee during the ammo 
accident and he hurt his right knee in Korea.  He 
complained of pain in the medial aspect of the left knee, 
with occasional swelling.  He denied any actual locking or 
buckling, but indicated that he experienced symptoms of 
feeling as if his knee was going to lock or buckle.  He 
indicated that he never had any formal treatment for his 
left knee and did not take any pain medications.  He never 
had any cortisone injections or any radiographic 
examinations of the left knee.  He further indicated that 
walking up and down steps exacerbated his symptoms.  He 
maintained that he had no impairment of his activities due 
to his left knee condition.  In regard to the right knee, 
the veteran complained of all the same symptoms.  The 
veteran also related that he did not use any crutches, 
braces, canes, or any corrective shoes.  He indicated that 
he had not re-injured his knees and had not had any 
surgery.  

A physical examination revealed that the veteran walked 
with a normal gait-there was no gait disturbance.  He did 
not use any assistive devices.  There was no swelling of 
either knee as well as no tenderness to palpation, and no 
crepitation in either knee.  There was no gross deformity, 
no valgus or varus laxity.  The range of motion of the 
right knee in flexion was to 125 degrees, with extension 
to 0 degrees.  Flexion in the left knee was to 120 degrees 
and extension was to 0 degrees.  He had a positive 
McMurray's sign on the right and a negative on the left.  
He did not have a Lachman's on either knee.  An x-ray of 
both knees revealed degenerative joint disease in both 
knees.  Specifically, the study was interpreted to 
demonstrate narrowing the medical aspect of the joint 
space bilaterally and spur formation of the tibial spines 
and patellae.  The examiner noted that he had reviewed the 
veteran's claims file.  The examiner opined that the 
degenerative joint disease in both knees was more likely 
than not secondary to aging.  

In an October 2002 statement ("VA Form 9"), the veteran 
maintained that both of his knees were swollen during the 
October 2002 VA examination and that the x-ray technician 
observed that both knees were swollen.  


Analysis

As previously stated, a successful service connection 
claim will contain the following three elements: (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 7 Vet. App. at 341, 346.  Post-service 
medical records show that the veteran is currently 
diagnosed with osteoarthritis of the knees, although by 
the veteran's own admission, he is not currently being 
treated for this disorder.  Nevertheless, the evidence 
shows that the veteran has a current disability of the 
knees. 

In regard to the second element of a service connection 
claim, the Board notes that the veteran reports that he 
sustained an injury to his right knee in Korea.  The 
veteran's service medical records show a pre-existing 
history of right knee trauma.  A veteran is presumed to be 
in sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  38 U.S.C.A. § 1111 (West 1991).  The presumption 
of soundness can be rebutted only by clear and 
unmistakable evidence that such a disability existed prior 
to service.  38 C.F.R. § 3.304(b).  While a history of 
right knee trauma was noted at the veteran's entry into 
service, no disabling disorder was found on examination.  
Thus, the presumption of soundness upon the veteran's 
entry into service is not rebutted with respect to his 
right knee. 

The service medical records are absent any treatment for, 
or diagnosis of a bilateral knee disorder.  At the 
September 1953 discharge examination, the veteran 
complained of knee pain with excessive exercise, but no 
defect of either knee was found clinically or diagnosed.  
Nevertheless, according to evidentiary assertions from the 
veteran and buddy statements from W.E.S. and W.E.P., the 
veteran sustained an injury during combat.  It is noted 
that the statement from W.E.S. refers to the veteran's 
"foot" and the statement from W.E.P. refers to the 
veteran's "leg."  The statements have been offered by the 
veteran to show that he sustained an injury to his right 
knee and they will be accepted as such in light of similar 
recollections made by W.E.S. and W.E.P. concerning other 
aspects of the in-service incident that have been related 
by the veteran.  The veteran's DD Form 214 that covers his 
second tour of duty from December 1951 to September 1953 
shows that the veteran was awarded the Combat Infantryman 
Badge and Korean Service Medal.  At the veteran's 
separation examination for his second tour of duty, he 
reported that he sustained a right knee injury one year 
prior.  W.E.S.'s statement corroborates the veteran's 
assertion at the separation examination, as he recalled 
that the veteran sustained an injury in the "last quarter 
of 1952."  For purposes of this decision, the Board will 
presume that the veteran has presented satisfactory 
evidence that he sustained an injury to his right knee 
during a combat-related incident, as this evidence is 
consistent with the circumstances, conditions, or 
hardships of his service.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 389 (1996).  
The Board, however, finds that there is clear and 
convincing evidence that rebuts the presumption of service 
connection.  Id.  

In essence this claim comes down to what fundamentally is 
a medical question.  That question is: even assuming 
everything the veteran maintains and the lay statements 
affirm concerning any knee injury or symptoms in service 
is true, given the recorded history at the separation 
examination, and assuming the validity of the veteran's 
lay assertions about post service continuity of symptoms, 
does the veteran now have a current disability of the 
knees that is causally related to these events and 
history?  

The only positive medical evidence addressing this 
determinative question is the opinion of Dr. K.A.P. that 
the veteran now has post traumatic arthritis of the knees. 
A bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  In order to move 
beyond bare transcription, the provider must enhance the 
statements of history.  In this instance, the physician 
offered no reason for his conclusion.  Moreover, there is 
no indication that Dr. P. reviewed the veteran's claims 
file, or that the physician's opinion was based upon 
studies, including x-rays.  In fact, the report leaves the 
reviewer only to infer that the diagnosis of post 
traumatic arthritis is related back to the statements of 
medical history concerning trauma in service.  In sum, 
even assuming Dr. P's opinion moves beyond bare 
transcription, it is not supported.

In contrast to this opinion, the October 2002 VA examiner 
opined that the veteran's bilateral knee disorder was not 
related to service.  He reasoned that the current 
diagnosed disability was degenerative joint disease in 
both knees and that this disability was more likely than 
not secondary to aging.  The VA examiner reviewed the 
claims folder and took a detailed history.  He examined 
the veteran and, importantly, had available the results of 
x-ray studies to assess whether the currently demonstrated 
disability was likely to be of remote origins.  Therefore, 
the Board finds that the October 2002 VA examiner's 
opinion is of significantly more probative value than Dr. 
K.A.P.'s opinion because it rests on a far firmer and more 
complete foundation.  The VA examiner's opinion further 
demonstrates that the veteran's lay assertions of 
continuity of symptoms are not related to the currently 
diagnosed disability.  Moreover, as the Court has pointed 
out, in a merits context the credibility of assertions of 
continuity of symptoms is subject to challenge where, as 
here, there is no continuity of any treatment for many 
decades post service.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  Thus, the clear weight of the most probative 
evidence is against the claim on the critical question of 
whether the current disability is related to the remote 
trauma.  

In regard to the left knee, as stated earlier, the service 
medical records are absent any treatment for, or diagnosis 
of a bilateral knee disorder.  The veteran's earlier 
statements are inconsistent with later statements as 
pertaining to when the injury to the left knee occurred.  
The veteran's later statements and the buddy statements 
are consistent with each other in declaring that only the 
right knee was injured in Korea, so the provisions under 
38 C.F.R. § 3.304(d) are not implicated with respect to 
the left knee.  Although in certain circumstances, lay 
testimony of in-service incurrence of an injury may be 
sufficient to show that the injury occurred, the Board 
finds that the probative value of this positive evidence 
is significantly outweighed by the absence of any in-
service complaints or treatment pertaining to a left knee 
injury as well as the fact that post-service treatment 
records do not date until forty-seven years after the 
veteran's separation from service.  Even if the Board were 
to assume that an in-service left knee injury occurred, 
the wide gap between the veteran's separation from service 
and documented post-service complaints and treatment tends 
to show that any in-service injury was acute and 
transitory and resolved with no residual chronic 
disability.  Also, the October VA 2002 VA examiner opines 
that the veteran's bilateral knee disorder is not related 
to service.  For the reasons stated above, the Board finds 
this opinion is entitled to far more probative value than 
the opinion of Dr. K.A.P., even assuming Dr. P's opinion 
in fact links a current left knee disability to service.  
Therefore, the evidence of record fails to establish the 
second and third elements of a service connection claim.

In summation, the clear weight of the most probative 
evidence of record does not establish that the veteran's 
current right knee disorder is a residual of a right knee 
injury he sustained during service and that the veteran's 
current left knee disorder is related to service.  As 
there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor 
of the veteran, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a bilateral knee disorder is 
denied. 



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

